Citation Nr: 0107141	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served with the Philippine Scouts from June 1946 
to April 1949.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in September 1999.  That decision denied 
the appellant's claims of entitlement to service connection 
for the cause of the veteran's death.  The denial of service 
connection was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1966 at the age of 39 years 
due to hypostatic pneumonia.

2.  During his lifetime, the veteran had no service-connected 
disabilities.

3.  The veteran's available service medical records contain 
no evidence of disease, disability, or injury.

4.  No disability of service origin is shown by competent 
evidence to have caused or contributed to the veteran's 
death.


CONCLUSION OF LAW

No service-connected disability caused or contributed 
materially and substantially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one that was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or the contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Factual Background

The veteran's service medical records consist solely of 
dental treatment records.  Beyond treatment for gingivitis 
and caries, there is no notation of any disease, injury, or 
disability.

The civil registrar of the municipality wherein the veteran 
died certified that the Register of Deaths identified the 
veteran as having died on July [redacted], 1966 at the age of 39 
years.  The place of death was the Urdaneta Emergency 
Hospital.  Hypostatic pneumonia is reported as the cause of 
death.

The appellant submitted a certification from the Don Amadeo 
J. Perez, Sr. Memorial General Hospital's clerk of medical 
records that the veteran was "examined / treated / confined 
in this hospital, last June 15, 1966 to July [redacted], 1966 with 
the following findings and / or diagnosis:  Hypostatic 
Pneumonia, V.D. Cerebral Maaria, with sec. Psychosis and the 
patient was died."

Analysis

In reaching its decision, the Board has considered the recent 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), modifying the 
adjudication of all pending claims.  In this case, the Board 
finds that the appellant is not prejudiced by its 
consideration of this claim pursuant to this new legislation 
insofar as VA has already met all obligations to the 
appellant under this new legislation.

The RO has obtained identified private and VA records.  
Further, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal.  Remand for adjudication by the RO would only serve 
to further delay resolution of the appellant's claim.

The RO has informed the appellant by its letters, the 
statement of the case, and the supplemental statements of the 
case; of the evidence needed to substantiate her claim.  The 
appellant has reported that the ailments suffered by the 
veteran were incurred within one year from military service 
in 1949.  She has not reported that records of such treatment 
exist or are available.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000) (to be codified at 38 U.S.C. § 5103A).

With regard to the merits of the claim, the Board first notes 
that the veteran had no adjudicated service-connected 
disabilities prior to his death.  The Board has, considered 
whether service connection is warranted for disability that 
caused or contributed to the veteran's death.  There is 
neither argument nor evidence linking hypostatic pneumonia to 
the veteran's period of service.

The Board recognizes that the appellant believes that the 
veteran's hypostatic pneumonia was related to service.  
However, the appellant has neither submitted nor identified 
competent evidence of such relationship.  The Board cannot 
rely solely on lay statements such as those from the 
appellant to establish a medical nexus between the veteran's 
hypostatic pneumonia and his period of service.  See Brewer 
v. West, 11 Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidentiary record does not 
contain any competent medical evidence of a nexus between the 
veteran's death and service.

Accordingly, as there is no competent and probative medical 
evidence linking the veteran's immediate cause of death from 
hypostatic pneumonia to his period of active service, the 
appellant's claim must be denied.  38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

